        Case 3:19-cv-07647-WHA Document 24 Filed 01/30/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA


 AARON KUDATSKY,                                        CASE No C 3:19-cv-07647


                               Plaintiff(s)
                                                        ADR CERTIFICATION BY
 V.
                                                        PARTIES AND COUNSEL
 TYLER TECHNOLOGIES
                               Defendant(s)


Pursuant to Civil L.R. 16-S(b) and ADR L.R. 3-5 (b) , each of the undersigned certifies that he or
she has:

      1) Read the handbook entitled "Alternative Dispute Resolution Procedures Handbook''
         (available at cand.uscourts.gov/adr).
      2) Discussed with each other the available dispute resolution options provided by the Court
         and private entities; and
      3) Considered whether this case might benefit from any of the available dispute resoluti on
         options.
 Date:January 29, 2020

 Date:January 29, 2020


Counsel further certifies that he or she has discussed the selection of an ADR process with
counsel for the other parties to the case. Based on that discussion, the parties:

      CJ intend to stipulate to an ADR process
      ~efer to discuss ADR selection with the Assigned Judge at the case management
        conference


       Date: January 29, 2020
                                                        {Jp ~ / ~             Attorn




  l1111mrt,mt 1 £-file this form in ECF using event name: "ADR Certification (ADR LR 3-5 b) of Discussion ofADR
  Options."



 FormADR-Cert rev. 1-15-2019
